Per curiam.
This disciplinary matter is before the Court on Respondent Meredith Anne Bates’ Petition for Voluntary Surrender of License, filed pursuant to State Bar of Georgia Rule 4-227 (b) (2). In her petition, Bates, who has been a member of the State Bar of Georgia since 1997, admits having violated Standards 44 (a lawyer shall not without just cause to the detriment of her client in effect wilfully abandon or wilfully disregard a legal matter entrusted to her) and 68 (during the investigation of a complaint filed under the Bar Rules, a lawyer shall not fail to respond in accordance with the State Disciplinary Board rules to disciplinary authorities) of Bar Rule 4-102 (d). The State Bar recommends that the Court accept Bates’ petition.
In her petition, Bates admits that, in June 1998, she agreed to *94represent a client in a divorce action, including child support, and in a contempt action to obtain child support. Bates filed the contempt action but, after learning that the opposing party had filed for bankruptcy, failed to take any further action to obtain child support because she mistakenly assumed that child support would be paid through the bankruptcy trustee. Bates also filed the divorce action for her client, but did not pursue the action or seek a temporary order to obtain child support. She also failed to return the majority of her client’s numerous phone calls. Bates closed her practice in December 1998 without informing her client that she was no longer practicing law and without filing a motion to withdraw from the divorce action. After the client filed a grievance with the State Bar, Bates acknowledged service of a Notice of Investigation regarding the grievance but failed to file a timely response as required by Bar Rule 4-204.3.
Decided February 14, 2000.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and agree to accept Bates’ petition for voluntary surrender of her license to practice law in this State, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f). The name of Meredith Anne Bates is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Bates is reminded of her duties under Bar Rule 4-219 (c) to notify timely all clients of her inability to represent them, to take all actions necessary to protect the interests of her clients, and to certify to this Court that she has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.